Citation Nr: 1219357	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected synovitis and chondromalacia patella of the left knee (hereinafter, "left knee disability").

2.  Entitlement to a rating in excess of 10 percent for service-connected synovitis and chondromalacia patella of the right knee (hereinafter, "right knee disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Coast Guard from October 1978 to March 1983. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions promulgated in October 2006 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board notes that when the claim originally came before the Board, there were three issues on appeal - this included the two issues listed on the front page of this action along with the third issue of entitlement to service connection for a back disability.  

Subsequent to the perfection of his appeal to all three issues, the appellant provided testimony at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A transcript of this hearing is of record.  

Following the hearing, the Board issued a Decision/Remand on the issues before it.  This occurred in November 2010.  More specifically, the Board denied entitlement to service connection for a back disability.  With respect to the issues involving the knees, the Board remanded those to issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  The case has since been returned to the Board for review.  

Upon reviewing the development that has occurred since November 2010, the Board finds there has been substantial compliance with the Board's remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC contacted the appellant and sought to obtain additional information with respect to any treatment the appellant had received for his two disabilities.  The record shows that the appellant failed to respond to the AMC's request for assistance and as such, those records are not contained in the claims folder.  The duty to assist an appellant is not a one-way street, and it is the conclusion of the Board that the appellant has not fulfilled his duty to cooperate in this matter.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The AMC reviewed the record and subsequently the AMC issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its November 2010 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will therefore proceed with its appellate review of the appellant's claims. 

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and carcinomas of the lung, kidney, and bone have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's right knee joint has not been diagnosed by x-ray films as having arthritis. 

2.  Giving the Veteran the benefit of the doubt, his right knee disability produces slight to mild restrictions in the range of motion of the knee along with pain and discomfort.  The credible and probative medical and other evidence of record further suggests that there are additional functional limitations of the knee after repetitive use of that knee.  

3.  The appellant's left knee joint has not been diagnosed by x-ray films as having arthritis. 

4.  Giving the Veteran the benefit of the doubt, his left knee disability produces slight to mild restrictions in the range of motion of the knee along with pain and discomfort.  The credible and probative medical and other evidence of record further suggests that there are additional functional limitations of the knee after repetitive use of that knee.  





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a disability evaluation of 20 percent, but no higher, for his right knee disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5010, 5020, 5257, 5260, 5261 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a disability evaluation of 20 percent, but no higher, for his left knee disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5010, 5020, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that to satisfy the first Quartuccio element for increased ratings claims, that section 5103(a) compliant notice must meet a four part test.  However, the US Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that the appellant has been informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that VA received the records.  The appellant was told that he should inform VA of any additional records or evidence necessary for his increased rating claims.  

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO/AMC has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone two VA examinations of his knees.  The first examination was accomplished in July 2006 and the second was performed in January 2010.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of any testing accomplished during those exams.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered statements in support of his claim.  Along with the written statements provided, the appellant also testified before the undersigned AVLJ.  During that hearing, the appellant described the symptoms and manifestations he was suffering therefrom.  He told about the pain produced by both knees and the restrictions of movement caused by the knee disabilities.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with Dingess-type notice via the original VCAA letter that was sent to him in June 2006.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

As indicated on the front page of this action, the appellant has come before the VA asking that his service-connected bilateral knee disabilities be assigned a higher rating.  The RO has assigned separate 10 percent disability ratings for each of his knee disabilities and he has asked that a higher evaluation be assigned for each disorder.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issues before the Board, the appeal on each of the issues does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant's service-connected knee disabilities are rated, by analogy, in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5020 (2011), that evaluates synovitis.  A note under this code states that a disability will be rated on limitation of motion of the affected part or as degenerative arthritis.  

Reviewing 38 C.F.R. Part 5003 (2011) (degenerative arthritis), this code states that compensation may be awarded (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is x-ray evidence of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995). 

38 C.F.R. § 4.59 (2011) notes that crepitation on flexion identifies diseased points of contact, and together with Diagnostic Code 5010 [5003] deems painful motion from x-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected. 

Limitation of motion of either knee may be rated pursuant to Diagnostic Codes 5260 or 5261, for limitation of flexion or extension of the leg.  38 C.F.R. Part 4 (2011).  Under Diagnostic Code 5260, a 10 percent evaluation applies where flexion is limited to 45 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees, and a 30 percent evaluation requires flexion limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent evaluation for extension limited to 10 degrees.  A 20 percent evaluation requires extension limited to 15 degrees, and a 30 percent evaluation requires extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 (2011). 

It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury). 

VA's Office of General Counsel (GC) has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The General Counsel thereafter concluded that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  In addition, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 (2011).  See VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by this precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002). 

Pursuant to Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, will warrant a 10 percent evaluation.  38 C.F.R. Part 4 (2011).  A 20 percent evaluation requires moderate impairment, and a 30 percent evaluation requires severe impairment.  Id. 

The VA Schedule for Rating Disabilities (Rating Schedule) provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2011).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include:  weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-7 (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Because ankylosis, either favorable or unfavorable, of the left or right knee has not been documented or diagnosed, the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic Code 5256 (2011) are not for application. 

The appellant originally applied for VA compensation benefits in 2002.  In conjunction with his claim for benefits, the appellant underwent a VA orthopedic examination of the knees in May 2002.  Prior to the exam, the appellant complained of popping and pain below the kneecaps.  He also told the examiner that he experienced stiffness but no swelling, instability, or locking.  Upon inspection and testing of the knees, the following was chronicled by the examiner:

	. . . he has slight varus.  He has a normal gait.  He is able to walk heel to toes.. . . . He has fairly well-defined quadriceps muscles.  On inspection of the knees there is no deformity.  He does have some healed notable abrasions on the superior aspect of his right knee that are nontender.  He has some mild medial joint line tenderness on the right, but otherwise negative.  He has significant patellofemoral tenderness; the right is greater than the left; and there is notable popping right greater than left with range of motion.  He also has associated crepitus.  Flexion 130, extension to 0 bilaterally and negative McMurray's, negative anterior drawer sign.  His strength is 5/5.  His reflexes are 2+ and equal, and his sensory is intact. . . 

A June 2002 rating decision granted service connection for left and right knee disabilities that were awarded 10 percent disability evaluations.

After the appellant submitted his current claim for an increased rating for his bilateral knee disorder in June 2006, a VA examination of the knees was accomplished.  This occurred in July 2006.  Before the examination, the appellant told the examiner that he worked as an electrician and was not using pain medications or assistant devices.  Again he complained of pain and, in a change to his previous examination, the appellant averred that he was also experiencing swelling and instability.  When examined, the examiner indicated that the appellant walked without a limp or antalgic gate.  Examination of the knees failed to reveal effusion, edema, or deformity.  

Range of motion of the Veteran's left knee was from 0-100 degrees and for the right knee was from 0-130 degrees.  Pain and stiffness were complained thereof.  Both knees were reported as tender and crepitus could be heard emanating from the knees.  The VA examiner did not find instability or laxity.  Nevertheless, the examiner concluded that there was probably an additional loss of 10-15 degrees in both knees due to pain with repetitive use.  It was also indicated that, during use, there would probably be a gait disturbance and instability.  

A second VA examination was performed in January 2010.  Once again, the appellant complained of pain and of both knees "giving out".  Nevertheless, the appellant also admitted that he did not use any type of appliances to brace the knees but he did use over-the-counter medications for some relief from pain and discomfort.  The VA examiner reported that the appellant's gait was mildly antalgic but steady.  Both knees were without deformity, redness, edema, or effusion.  It was further reported:

	. . . There is slight valgus laxity in the right knee, no varus laxity in the right knee and there is no varus or valgus laxity in the left knee.  There is mild crepitus in the knees, right greater than left.  There is mild superior tenderness at the quadriceps just above the knee bilaterally as well as mild patella tenderness bilaterally. . . Range of motion of the knees, both the right knee is 0-65 degrees with pain throughout range of motion, left is 0-60 degrees with pain throughout range of motion with worsening pain radiating down from the left hip indicating this is the etiology here is the lumbar condition.  Lumbar condition is limiting range of motion of the knees bilaterally secondarily.  Therefore, range of motion is less than reliable, but is significantly limited bilaterally.  Range of motion of the knee is repeated times three with no decrease in range of motion, no increase in pain.  Pain was, again, present throughout range of motion in both knees.

X-ray films of the Veteran's knees showed minimal patellar spurring.  The VA examiner suggested that, upon use, the knees would produce more pain, and could possibly give out or lock.  

During his June 2010 Board hearing, the Veteran testified that he worked as a maintenance technician (see hearing transcript at page 5).

As reported above, the appellant's medical records have been obtained and included in the claims folder for review.  These records do not, however, show repeated treatment for a disability of either the left or right knee.  Moreover, the records, including the examination reports, are negative for x-ray films showing arthritis of the knees.  

Taking an overall view of the range of motion measurements of the Veteran's knees, and giving the Veteran's the benefit of the doubt, the evidence does, in fact, show some limitation of motion of his knees.  It has been reported that the restriction of flexion measures from 30 to 120 degrees, dependent upon pain.  Nevertheless, the appellant's limitation of motion alone does not warrant an evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5261 (2011).  The appellant's extension of either knee has not been limited to 15 degrees.  His flexion of either knee has not been limited to 30 degrees.  Such a limitation would qualify the appellant for only a 10 percent disability evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Code 5260 (2011).  

With regard to any instability of the knee, it has been reported, by the appellant, over the years but, when examined, repeated, chronic instability has not been found.  However, the most recent VA examiner did insinuate that upon use, the Veteran's knees would give out or lock.  Nevertheless, there has no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the schedular criteria for a rating in excess of a 10 percent rating for either right or left knee instability have also not been met. 

The appellant does have some limitation of motion of both knee joints due to pain.  However, there is no evidence suggestive that the right or left knee incapacitates the appellant.  While he does suffer some limitation, there is no indication that he is unable to perform daily chores or activities or work.  There is no government or private medical evidence suggesting that the appellant suffers from occasional incapacitating exacerbations of the right or left knee.  Therefore, a disability evaluation in excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5260 (2011), for the right and left knees, is not warranted. 

However, the probative medical evidence of record clearly shows that, since the appellant was first granted service connection for his knee disabilities (in 2002), he has experienced more severe symptoms involving his knees.  He has lost range of motion in both knees.  Notably, the July 2006 examiner reported range motion of the left knee was from 0 to 100 degrees with pain, and the right knee was from 0 to 130 degrees with pain.  But, in January 2010, the VA examiner reported range of motion of the Veteran's right knee was from 0 to 65 degrees with pain and his left knee was from 0 to 60 degrees with pain.  The medical examiners have further indicated that upon repetitive use, further restrictions of his range of motion and movement would occur.  Whereas, the appellant initially used an occasional over-the-counter medication to relieve the pain in the knees, he now uses over-the-counter medications to simply reduce the pain to tolerable levels.  

The Board acknowledges the appellant's statements and assertions that he experiences pain in both knees along with the description of the limitations produced by the disabilities.  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board observes that the appellant has, over the course of this appeal, described symptomatology indicative of a moderate, but not a moderately severe or severe, knee disability.  His recitation of the symptoms produced by his bilateral knee disabilities has remained consistent and not contradictory.  The Board finds that the appellant's written and spoken evidence is reasonable, credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. at 49, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Comparing the manifestations produced by the appellant's knee disabilities clearly indicate that the appellant meets the criteria for an evaluation of at least 10 percent for each knee.  When the Board also takes into consideration the medical evidence and the appellant's statements, along with the examiners' statements concerning corresponding functional impairment, especially during flare-ups, the Board finds that the appellant's symptoms more closely approximate the rating criteria for 20 percent.  See Cullen and DeLuca.  Even if all elements specified in the rating criteria are not shown, they need not be.  38 C.F.R. § 4.21 (2011).  The Board must resolve any remaining doubt in favor of the appellant and find that the 20 percent criteria for each knee are more nearly approximated throughout the period of time covered by this claim.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disabilities exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  The appellant is thus entitled to a 20 percent disability rating for the left knee and a 20 percent disability rating for the right knee for the entire period of time that is covered by his claim. 

In reaching this determination, the Board is resolving reasonable doubt in favor of the appellant.  However, the Board would also note that medical evidence of record clearly does not support separate disability ratings in excess of 20 percent for either knee.  The record does not severe recurrent subluxation or laxity, ankylosis has not been diagnosed, and the range of motion is not so limited such that a rating in excess of 20 percent could be assigned.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the appellant's right knee and left knee with the established criteria found in the rating schedule for arthritis and/or knee disabilities shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion. 

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for either knee disability.  Indeed, it does not appear from the record that he has been hospitalized at all for either condition.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability of either knee.  There is nothing in the record which suggests that the right or left knee disability itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record have not indicated that he is unemployable due to his service-connected left and right knee disabilities. 


	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent disability rating, but no higher, for patellofemoral pain syndrome of the right knee is granted, subject to the law and regulations governing payment of monetary benefits.  

A 20 percent disability rating, but no higher, for patellofemoral pain syndrome of the left knee is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


